Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the throttle valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the gripping arrangement" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the at least one third fluid-actuable power device” in line 2.  Since at least one third fluid-actuable power device is optionally required in claim 7, it is not definite to require it in claim 8.

Claim 10 recites the limitation “the at least one second fluid-actuable power device” in line 2.  Since at least one second fluid-actuable power device is optionally required in claim 7, it is not definite to require it in claim 10.
Claim 11 recites the limitation “the at least one second fluid-actuable power device” in line 9.  Since at least one second fluid-actuable power device is optionally required in lines 3-7 of claim 11, it is not definite to later require it in line 9.
Claim 12 recites the limitation “the at least one first fluid-actuable power device” in line 2.  Since at least one first fluid-actuable power device is optionally required in claim 7, it is not definite to require it in claim 12.
Claim 13 recites the limitation “the at least one first fluid-actuable power device” in line 2.  Since at least one first fluid-actuable power device is optionally required in claim 7, it is not definite to require it in claim 13.
Claim 14 recites the limitation “the at least one first fluid-actuable power device” in line 8.  Since at least one first fluid-actuable power device is optionally required in lines 3-7 of claim 14, it is not definite to later require it in line 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 7, 8, 10, 12, 13, as far as they are definite, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollner et al. (4,917,563).  Pollner et al. discloses (claim 1) a towing vehicle for manoeuvring aeroplanes without using tow bars, comprising: a substantially U-shaped chassis 1, at least one front axle, the wheels of which are assigned to the base limb of the U shape, at least one rear axle, the wheels of which are each assigned to one of the two side limbs of the U shape, a receiving chamber 3, enclosed by the chassis and comprising a receiving opening formed between the two free ends of the side limbs of the U shape (figure 1), and a coupling device 10,20,40 for gripping and lifting a nose wheel 4 of an aeroplane which is to be manoeuvred, wherein the towing vehicle further includes a pressure store 65, in which operating fluid is stored under pressure, a release initiation device 73, which can be actuated manually by an operator (col. 9, line 46-49) and which in a release initiation position connects the pressure store to a release device (column 5, lines 26-36, figure 5, retraction position of valve 75), and the release device, which is configured and intended, upon manual transfer of the release initiation means into the release initiation position by the operator (col. 10, lines 39-42), initially to lower the nose wheel 4 of the aeroplane automatically until it stands on the travel surface, simply by means of the pressure energy stored in the pressure store and the potential energy of the nose wheel load (col. 10, lines 43-49), and only subsequently to release the nose wheel (col.10, lines 52-63), wherein (claims 7, 8, 12) the gripping arrangement of the coupling device comprises at least one of (i) at least one first fluid-actuable power device 57 for pivoting at least one pivot arm of the gripping arrangement, (ii) at least one second fluid-actuable power device 44 for retracting or extending the at least one pivot arm relative to the base limb of the U shape or, (iii) at least one third fluid-actuable power device 28 for holding down the nose wheel (claim 10) the at least one second fluid-actuable power device 44 for retracting or extending the at least one pivot arm is formed by a fluid-actuable power device which acts two-sidedly, (claim 13) the at least one first fluid-actuable power device 57 is connected to the pivot arm assigned thereto via a knee lever mechanism 58,58a,59, and (claim 15) in a normal operation position, the release initiation means connects the pressure store to an operating fluid means 63. 

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other towing vehicles of airplanes with hydraulic controls.

Allowable Subject Matter
Claims 2-5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvement comprises a blocking valve, which can be opened by supplying fluidic pressure to the control terminal thereof, is arranged in a lifting line which leads to at least one fluid-actuable power device of a lifting arrangement of the coupling device, and wherein the release initiation means connects the pressure store to the control terminal of the blocking valve in the release initiation position. 

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
March 25, 2021